     Case 1:19-cv-01229-NONE-SKO Document 33 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD DA’JUAN GILMORE,                           Case No. 1:19-cv-01229-NONE-SKO (PC)

12                       Plaintiff,                     ORDER GRANTING DEFENDANT’S
                                                        MOTION TO MODIFY DISCOVERY AND
13             v.                                       SCHEDULING ORDER

14    BAUDER,                                           (Doc. 32)

15                       Defendant.

16

17            Defendant moves to modify the discovery and scheduling order to extend the deadline to
18   file motions challenging the exhaustion of administrative remedies by 10 days. (Doc. 32.) The
19   current deadline is July 30, 2021. (Doc. 29 at 3.) The deadline for Plaintiff to file an opposition or
20   a statement of non-opposition to Defendant’s motion has not yet passed. See Local Rule 230(l).
21   However, the Court finds neither necessary here because it finds—based on a review of the
22   motion and defense counsel’s supporting declaration—good cause to grant Defendant’s request.
23            Accordingly, Defendant’s motion is GRANTED. The deadline to file motions challenging
24   the exhaustion of administrative remedies is extended to August 9, 2021. All other deadlines
25   remain in effect.
26
     IT IS SO ORDERED.
27

28   Dated:     August 2, 2021                                   /s/ Sheila K. Oberto                  .
     Case 1:19-cv-01229-NONE-SKO Document 33 Filed 08/02/21 Page 2 of 2


 1                                         UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
